     Case 13-15016       Doc 150     Filed 11/13/18 Entered 11/13/18 14:45:25           Desc Main
                                      Document     Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS

  In re:
  BINSLAS ANILUS,                                   Ch. 13
    Debtor                                          13-15016-MSH


                                                 Order

The holder of the claim, U.S. Bank Trust N.A., as Trustee of the Bungalow Series F Trust, having
filed its response (#149) to the trustee's notice of final cure payment, which response indicates
outstanding post-petition arrearages, if the debtor disputes the response or seeks other relief the
debtor shall file a motion pursuant to FRBP 3002.1(h), serve such motion on the holder of the
claim and on the chapter 13 trustee, and file a certificate of service with the court. Failure to file a
motion may result in the closing of the case.

                                                    By the Court,




                                                    Melvin S. Hoffman
                                                    Chief Judge

                                                    Dated: 11/13/2018
